Order entered September 12, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00463-CR
                                     No. 05-16-00464-CR

                           JESUS ANTONIO PONCE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                    Trial Court Cause Nos. F12-70299-J & F14-33407-J

                                          ORDER
       The Court REINSTATES these appeals.

       On September 9, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 12, 2016, we received volumes 1 through 5

of the reporter’s record. Because findings are no longer necessary, we VACATE the September

9, 2016 order.

       We ORDER the reporter’s record filed as of the date of this order.

       Appellant’s brief is due THIRTY DAYS from the date of this order.



                                                     /s/   ADA BROWN
                                                           JUSTICE